DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed 2/5/2021. Currently, claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19 and 20 recited the limitation “certain of the first fins” and “certain of the second fins” which is unclear which fins are being defined as “certain” and if this is referring to all of the fins or specific ones and it is not clear which fins are the “certain” fins.
Claims 2-18 are rejected as being dependent from claim 1.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 12 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antel, Jr. et al. (US Patent No.: 9,599,410 hereinafter “Antel”).
With respect to claim 1, Antel discloses a heat sink (Figs. 6-7, heat sink 110), comprising: a base (122) having a reference line (see figure below); a plurality of fins extending from the base (Fins in 120 and 114), the plurality of fins comprising first fins and second fins (see figure below, first fins are on the left side of the reference line), wherein the first fins include a first alternating pattern of a plurality of the first fins and a plurality of first spaces between the plurality of the first fins (see figure below), and wherein the second fins include a second alternating pattern of a plurality of the second fins and a plurality of second spaces between the plurality of second fins (see figure below, second fins are on the right side of the reference line), and wherein certain of the first fins extend from the base in each of the plurality of second spaces and certain of the second fins extend from the base in each of the plurality of first spaces (all the fins extend from the base) and wherein each of the first fins is at an X° angle relative to the reference line, and each of the second fins is at a -X° angle relative to the reference line (see figure below).

    PNG
    media_image1.png
    421
    524
    media_image1.png
    Greyscale

With respect to claim 2, Antel discloses the heatsink of claim 1 as discussed above. Antel also discloses wherein the plurality of fins extend in a perpendicular direction from the base (Fig. 7, fins 114 extend perpendicular from base 122).
With respect to claim 3, Antel discloses the heatsink of claim 1 as discussed above. Antel also discloses wherein air channels between the plurality of fins are formed as a result of each of the plurality of fins being spaced apart from other ones of the plurality of fins; air from any direction toward the heat sink is directed to flow through the air channels by the plurality of fins (Fig. 6, multiple channels between the fins 114).
With respect to claim 4, Antel discloses the heatsink of claim 3 as discussed above. Antel also discloses wherein the air is directed to flow through the air channels in zigzag paths (Fig. 6, air from 50 flows in zigzag paths between fins).
With respect to claim 5, Antel discloses the heatsink of claim 3 as discussed above. Antel also discloses wherein a first group of the first fins is distributed along a first line; a second group of the first fins is distributed along a second line; and the first line and the second line are parallel (Multiple rows of the first fins on the left side of the reference line that are parallel).
With respect to claim 6, Antel discloses the heatsink of claim 3 as discussed above. Antel also discloses wherein a first group of the second fins is distributed along a first line; a second group of the second fins is distributed along a second line; and the first line and the second line are parallel (Multiple rows of the second fins on the right side of the reference line that are parallel).
With respect to claims 7-8, Antel discloses the heatsink of claim 3 as discussed above. Antel also discloses wherein a group of the first fins is distributed along a first line (See figure below); a group of the second fins is distributed along a second line (See figure below); and the first line and the second line are perpendicular (See figure below)(as per claim 7) the first line intersects with two or more of the second fins; and the second line intersects with two or more of the first fins (as per claim 8)(se figure below).

    PNG
    media_image2.png
    455
    462
    media_image2.png
    Greyscale

With respect to claim 9, Antel discloses the heatsink of claim 1 as discussed above. Antel also discloses wherein each of the plurality of fins comprises a front surface, a back surface, and two side surfaces (Figs. 6-7, fins 114 have all of the surfaces as claimed); the front surface, the back surface, and the side surfaces are perpendicular to at least a portion of the base (Figs. 6-8); and an area of the front surface or an area of the back surface is larger than an area of each of the two side surfaces (Fig. 8, 134 and 135 are larger than 136 and 138).
With respect to claim 10, Antel discloses the heatsink of claim 9 as discussed above. Antel also discloses wherein the front surface and the back surface are flat (Fig. 8, all sides of the fins 114 are flat).
With respect to claim 12, Antel discloses the heatsink of claim 9 as discussed above. Antel also discloses wherein at least one of the front surface or the back surface of each of the first fins faces one of the side surfaces of one of the second fins (Fig. 6).
With respect to claim 15, Antel discloses the heatsink of claim 1 as discussed above. Antel also discloses wherein the reference line is parallel to or on a surface of the base (see the figure in claim 1 above).
With respect to claim 16, Antel discloses the heatsink of claim 1 as discussed above. Antel also discloses wherein the base has a rectangular shape (Fig. 6, 122); and the reference line is parallel to or on a side of the heat sink (See figure in claim 1 above for reference line that can be on the top side of the base).
With respect to claim 17, Antel discloses the heatsink of claim 1 as discussed above. Antel also discloses further comprising a front portion forming a front vent (Fig. 6, front portion where air from 50 enters); a back portion forming a back vent (Fig. 6, .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Antel, Jr. et al. (US Patent No.: 9,599,410 hereinafter “Antel”).
With respect to claims 11, 13-14, Antel discloses the heatsink of claims 1 and 9 as discussed above. Antel does not disclose wherein at least one of the front surface or the back surface of each of the first fins is perpendicular to at least one of the front surface or the back surface of each of the second fins (as per claim 11) wherein X° is 45° (as per claim 13) wherein each of the first fins is perpendicular to any of the second fins (as per claim 13).
Antel does discloses that the angle of the fin can vary depending upon a desired air flow mixing and heat transfer (Col. 7, lines 48-Col. 8, line 13). Therefore, the angle of the fins is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that varying the angle can increase or decrease the amount of air flow mixing which changes the heat transfer rate. Therefore, since the general conditions of the claim, i.e. that the fins can be rotated to a desired angle, were disclosed in the prior art by Antel, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been 
With respect to claim 18, Antel discloses the heatsink of claim 1 as discussed above. Antel does not disclose wherein one of the second fins is between two adjacent ones of the first fins; and one of the first fins is between two adjacent ones of the second fins. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the heat sink of Antel to be duplicated to be extended and therefore having the second fins between two adjacent ones of the first fins and one of the first fins is between two adjacent ones of the second fins since it has been held that a mere duplication of parts involves only routine skill in the art and it would aid in heat exchange in larger applications.
With respect to claim 19, Antel discloses a heat sink (Figs. 6-8 heat sink 110), comprising: a base (122); a plurality of fins extending from the base (114), each of the plurality of fins being spaced apart from other ones of the plurality of fins (Fig. 6), the plurality of fins comprising first fins and second fins (see figure in claim 1 above),  wherein the first fins include a first alternating pattern of a plurality of the first fins and a plurality of first spaces between the plurality of the first fins (see figure in claim 1 above), and wherein the second fins include a second alternating pattern of a plurality of the second fins and a plurality of second spaces between the plurality of second fins (see figure in claim 1 above), and wherein certain of the first fins extend from the base in each of the plurality of second spaces and certain of the second fins extend from the base in each of the plurality of first spaces (Fig. 6, all fins extend from the base).

Antel does discloses that the angle of the fin can vary depending upon a desired air flow mixing and heat transfer (Col. 7, lines 48-Col. 8, line 13). Therefore, the angle of the fins is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that varying the angle can increase or decrease the amount of air flow mixing which changes the heat transfer rate. Therefore, since the general conditions of the claim, i.e. that the fins can be rotated to a desired angle, were disclosed in the prior art by Antel, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to have the fins be rotated to be perpendicular. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Antel, Jr. et al. (US Patent No.: 9,599,410 hereinafter “Antel”) in view of Yang et al. (US Publication No.: 2009/0116195 hereinafter “Yang”).
With respect to claim 20, Antel discloses a heat sink configuration (Fig. 6), comprising: a first heat sink (110), comprising: a first base (1220 having a first surface facing a first direction; a plurality of first heat sink fins extending from the first surface in the first direction (Figs. 6-8, fins 114 extend from the top of the base 122), each of the plurality of first heat sink fins being spaced apart from other ones of the plurality of first heat sink fins (Fig. 6), the plurality of first heat sink fins forming a first dashed crosshatch pattern (Fig. 6 and see figure in claim 1 above), wherein the first heat sink fins include a first alternating pattern of a plurality of first oriented fins and a plurality of 
 Antel does not disclose a second heat sink, comprising: a second base having a second surface facing a second direction, the first direction being opposite to the second direction; a plurality of second heat sink fins extending from the second surface in the second direction, each of the plurality of second heat sink fins being spaced apart from other ones of the plurality of second heat sink fins, the plurality of second heat sink fins forming a second dashed crosshatch pattern.
Yang teaches duplicating a heat sink with a second base and fins extending from the base in a second direction (Fig. 2A, second base 20 has fins 230 that face a second direction). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have duplication the heat sink with the dashed crosshatch patter of Antel to have a second heat sink facing an opposite direction as taught by Yang to improve the heat dissipation for multiple semiconductor chips while reducing the size (Para 0007).

Response to Arguments
Applicant’s arguments with respect to the Lee reference have been considered but are moot because the new ground of rejection does not rely on the Lee reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAIRE E ROJOHN III/         Primary Examiner, Art Unit 3763